1
2                                                                  JS-6
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT,
9
10                        CENTRAL DISTRICT OF CALIFORNIA

11
12   MARIA MAGDALENO, an individual,                Case No. 2:18-cv-03198 RGK (JCx)

13                 Plaintiff,
14                                                  [PROPOSED] ORDER FOR
                          v.                        DISMISSAL
15
16   BMW OF NORTH AMERICA, LLC, a
     Delaware Limited Liability Company;
17   SAI LONG BEACH B, INC. d/b/a LONG
18   BEACH BMW-MINI, a California          Judge: Hon. R. Gary Klausner
     Limited Liability Company; and DOES 1 Courtroom: 850
19   through 20, inclusive,                Trial Date: May 7, 2019
20
                                Defendants.
21
22                                             ORDER
23
           Based on the stipulation of the parties, and good cause appearing therefore, the
24
25   stipulation is approved. The entire action, including all claims and counterclaims

26   stated herein against all parties, is hereby ORDERED dismissed with prejudice, each
27
     side to bear its own costs and attorneys’ fees.
28
                                              -1-
                                [PROPOSED] ORDER OF DISMISSAL
1          IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce
2
     the settlement terms and conditions of the settlement.
3
4
5    Dated: March 08, 2019                        _____________________________
                                                  Hon. R. Gary Klausner
6
                                                  United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                              [PROPOSED] ORDER OF DISMISSAL
